Citation Nr: 1812845	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  16-11 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for a bilateral shoulder condition secondary to service connected cervical strain with degenerative disc disease.

2. Entitlement to service connection for vertigo secondary to service connected closed head injury.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Monica Dermarkar, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1953 to June 1957. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

The Board notes that in March 2016, the Veteran submitted a timely substantive appeal on a VA Form 9, wherein he specifically limited the appeal to the claim of entitlement to service connection for a bilateral shoulder condition and entitlement to service connection for vertigo. 


FINDING OF FACT

In January 2018, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran and his representative that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met. 38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204  (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C. § 7105 (2012). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2017). Withdrawal may be made by the Veteran or by his authorized representative. 38 C.F.R. § 20.204 (2017). 

In a January 2018 statement, the Veteran stated that "I would like to withdraw my appeal because I was granted 100 percent disability last spring." An accompanying cover letter from the Veteran's representative stated that the Veteran is "requesting that his appeal be withdrawn." 

As such, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.


____________________________________________
Nathaniel J. Doan 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


